[DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS
                                                     FILED
                 FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                   ________________________   ELEVENTH CIRCUIT
                                                 MARCH 27, 2008
                                               THOMAS K. KAHN
                         No. 07-11494
                                                    CLERK
                    Non-Argument Calendar
                  ________________________

                     BIA No. A98-317-855

JAIME FERNANDO LAFAURIE-CARBONELL,


                                             Petitioner,

                            versus

U.S. ATTORNEY GENERAL,

                                             Respondent.


                  ________________________

                        No. 07-11495
                    Non-Argument Calendar
                  ________________________

                     BIA No. A98-317-856

HENY ALIA PAUWELS-CAMPOS

                                             Petitioner,
                            versus

U.S. ATTORNEY GENERAL,

                                             Respondent.


                  ________________________

                        No. 07-13425
                    Non-Argument Calendar
                  ________________________

                     BIA No. A98-317-855

JAIME FERNANDO LAFAURIE-CARBONELL,

                                             Petitioner,

                            versus

U.S. ATTORNEY GENERAL,

                                             Respondent.


                  ________________________

                        No. 07-13426
                    Non-Argument Calendar
                  ________________________

                     BIA No. A98-317-856

HENY ALIA PAUWELS-CAMPOS,

                                             Petitioner,

                            versus
U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                               ________________________

                         Petitions for Review of a Decision of the
                               Board of Immigration Appeals
                              _________________________

                                      (March 27, 2008)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

       Jamie Fernando Lafaurie Carbonell (“Carbonell”) and his wife, Heny Alia

Pauwels-Campos (“Pauwels”) (collectively referred to as “Petitioners”), seek

review of: (1) the Board of Immigration Appeal’s (“BIA”) decision affirming the

immigration judge’s (“IJ”) denial of their requests for cancellation of removal

under the Immigration and Nationality Act (“INA”) § 240A(b), 8 U.S.C. §

1229b(b); and (2) the BIA’s denial of their motion to reconsider the BIA’s prior

denial of their appeal and to reopen and remand the removal proceedings.1

       Petitioners argue that the BIA’s denial of the Attorney General’s

discretionary determination that the circumstances that their two U.S. citizen

children would face if they were forced to relocate to Columbia did not merit a



       1
        The Petitioners originally filed four separate individual petitions for review which have
been consolidated as one appeal.
                                                 3
showing of “exceptional and extremely unusual hardship” as required by §

240A(b)(1)(D) of the INA; 8 U.S.C. 1229b(b)(1)(D) was erroneous. We have

previously held, however, that the BIA’s determination as to whether an individual

has demonstrated an “exceptional and extremely unusual hardship” for purposes of

cancellation of removal is a purely discretionary decision that is not subject to

judicial review. Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1222 (11th Cir.

2006); Gonzalez-Oropeza v. U.S. Att’y. Gen., 321 F.3d 1331, 1333 (11th Cir.

2003).2

       We also find no merit to Petitioners’ arguments regarding the BIA’s denial

of their motion to reconsider and to reopen as they merely reiterate Petitioners’

prior concerns with the BIA’s discretionary determination on their requests for

cancellation of removal.

       PETITIONS 07-11494 and 07-11495 are DISMISSED and PETITIONS 07-

13425 and 07-13426 are DENIED.




       2
         Although we would have jurisdiction if Petitioners’ appeal raised either a constitutional
claim or a question of law, neither of those questions are presented here.
                                                 4